ACCEPTED
                                                                                               07-15-00022-CR
                                                                                   SEVENTH COURT OF APPEALS
                                                                                            AMARILLO, TEXAS
                                                                                          4/10/2015 7:08:23 PM
                                                                                             Vivian Long, Clerk


                     IN THE SEVENTH COURT OF APPEALS

                             FOR THE STATE OF TEXAS
                                                                            FILED IN
                                                                     7th COURT OF APPEALS
TODD RICHARD WARREN                                                    AMARILLO, TEXAS
                                                                     4/10/2015 7:08:23 PM
VS.                                                                NO. 07-15-00022-CR
                                                                          VIVIAN LONG
                                                                             CLERK
THE STATE OF TEXAS

      MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE SEVENTH COURT OF APPEALS:

       COMES NOW, Appellant, by and through his attorneys, Keith S. Hampton and

Cynthia L. Hampton, and files this his Motion for Extension of Time to File

Appellant’s Brief, pursuant to Rules 9, 10 and 38.60 of the Texas Rules of Appellate

Procedure, and in support thereof, would show the Court the following:

                                             I.

       Appellant was charged by indictment with aggravated assault of a police officer

committed on or about July 24, 2013. (CR, p. 9).1 On July 25, 2014, Appellant signed

a judicial confession and agreed to have the Court determine punishment during a

hearing, but maintained his right to appeal issues relating to the punishment phase of

trial. (CR, p.18, 19-20). On October 31, 2014, the Court sentenced Appellant to 18

years in the state penitentiary, and entered a deadly weapon finding in the judgment.

(CR, p. 20-21).




       1
        “CR” refers to the Clerk’s Record. The Reporter’s Record is referenced by volume and
page number.

                                              1
                                         II.

      Appellant timely filed his notice of appeal and designation of record. The

reporter’s record was prepared and filed in this Court on March 2, 2015, and the

Clerk’s Record on December January 28, 2015. A supplemental Reporter’s Record

was filed on March 31, 2015. Appellant’s brief was due on April 1, 2015. However,

no brief was filed. This is the first extension of time that Appellant has requested.



                                         III.

      Appellant’s attorneys seek additional time to file his brief. Appellant was

originally appointed counsel for this appeal. However, Appellant then retained Keith

S. Hampton, who filed a Motion to Substitute on March 16, 2015, which was not

disposed of until March 7, 2015, when it was granted by this Court. Counsel did not

receive the Reporter’s Record until April 9, 2015, after this Court had granted his

Motion to Substitute. Consequently, counsel has not been able to review the record,

which consists of five volumes. Counsel thus seeks thirty additional days from April

9, 2015, to file Appellant’s Brief, making it due on May 11, 2015.




                                          2
                                     PRAYER

      Wherefore, premises considered, undersigned counsel prays this Court to

extend the time for filing Appellant’s brief thirty additional days from Thursday,

April 9, 2015, which would make the brief due on Monday, May 11, 2015.

Respectfully submitted,




____________________________
Keith S. Hampton
SBN # 08873230
keithshampton@gmail.com




__________________________
Cynthia L. Hampton
SBN #11937450
hamplaw2@gmail.com

1103 Nueces Street
Austin, Texas 78701
(512) 476-8484 (office
(512) 762-6170 (KSH mobile)
(512) 731-5926 (CLH mobile)

Counsel for Appellant


      By affixing our signatures above, we, hereby certify that a true copy of
Appellant’s Motion for Extension of Time to File Appellant’s Brief has been
electronically delivered to: Williamson County District Attorney’s Office 405 Martin
Luther King, Suite 1,Georgetown, Texas 78626, on this day, April 10, 2015.


                                         3